   Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 1 of 8




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
        Plaintiffs,                   )
                                      )       CIVIL ACTION NO.
        v.                            )        2:14cv601-MHT
                                      )             (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
        Defendants.                   )

                 OPINION AND ORDER REGARDING
          THE “CURRENT AND ONGOING VIOLATION” ISSUE

       An important issue before the court in the upcoming

PLRA hearings is whether various stipulations that have

been     entered      in     this     case      comply      with         the

‘need-narrowness-intrusiveness’ test established by 18

U.S.C. § 3626(a)(1)(A).          See Phase 2A Order and Interim

Injunction with Regard to Thirteen Stipulations (doc. no.

2793) at 1-3.       The text of § 3626(a)(1)(A) requires a

court entering prospective relief in a civil action with

respect to prison conditions to find that the relief is
      Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 2 of 8




“narrowly drawn, extends no further than necessary to

correct the violation of the Federal right, and is the

least intrusive means necessary to correct the violation

of the Federal right.”

       The    question      posed     is       whether       § 3626(a)(1)(A)

includes a requirement that the court find a “current and

ongoing violation” of federal law and that the relief at

issue meets the ‘need-narrowness-intrusiveness’ test as

to     that   ongoing     violation.            Such     a   requirement          is

contained       in   § 3626(b)(3)         of    the    same       title,     which

address the findings a court must make when a State seeks

to     terminate      prospective         relief.            See     18     U.S.C.

§ 3626(b)(3)         (requiring       the        court       to     find         that

“prospective         relief    remains         necessary      to     correct       a

current and ongoing violation of the Federal right”).

The      defendants      argue     that,        although       the        text     of

§ 3626(a)(1)(A) does not include the ‘current and ongoing

violation’ requirement, the court is still obligated to

make such a finding during the upcoming hearings even if




                                      2
   Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 3 of 8




they are conducted under the standard of § 3626(a)(1)(A).

See Defs’ Pretrial Br. (doc. no. 2908) at 30.

    In response to this argument, defense counsel is

directed to read the following language from the Eleventh

Circuit’s decision in Thomas v. Bryant, 614 F.3d 1288

(11th Cir. 2010), where the court considered precisely

the defendants’ position:

    “[T]he defendants make the related argument that
    McKinney's incarceration at UCI prevents him
    from establishing a ‘current and ongoing’
    violation under the PLRA.      See 18 U.S.C. §
    3626(b)(3) (providing that ‘[p]rospective relief
    shall not terminate if the court makes written
    findings based on the record that prospective
    relief remains necessary to correct a current
    and ongoing violation of the Federal right’).
    Although the defendants recognize that this
    provision of the PLRA governs termination
    proceedings (whereas we are reviewing the
    district court’s initial entry of injunctive
    relief), they argue that the ‘current and
    ongoing’ violation requirement should inform our
    inquiry here.


    "The defendants’ only authority for this
    proposition is a statement made in dicta by the
    Ninth Circuit that ‘the standard for termination
    does not differ materially from the standard to
    be applied in deciding whether prospective
    relief is proper.’ Hallett v. Morgan, 296 F.3d
    732, 743 (9th Cir. 2002). We are not persuaded
    that the Ninth Circuit's comment is apposite to
                                   3
   Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 4 of 8




    this case; that comment was made in the different
    context of the court's review of a grant of a
    motion to terminate injunctive relief.        Our
    circuit has previously recognized that the
    ‘current and ongoing’ requirement is distinct
    from the standard governing the initial entry of
    injunctive relief. See Cason v. Seckinger, 231
    F.3d 777, 784 (11th Cir. 2000) (‘[A] “current
    and ongoing violation” is a violation that
    exists at the time the district court conducts
    the § 3626(b)(3) inquiry, and not a potential
    future violation.’). Additionally, there is no
    indication in the PLRA, its legislative history,
    or the case law to suggest that the ‘current and
    ongoing’ requirement was intended by Congress to
    amend the well-established law that injunctive
    relief is available in the first instance ‘to
    prevent a substantial risk of serious injury
    from ripening into actual harm,’ i.e., to
    prevent future harm. Farmer, 511 U.S. at 845.
    The     PLRA's     need-narrowness-intrusiveness
    limitation governs the initial entry of an
    injunctive relief in prison litigation cases.
    18 U.S.C. § 3626(a)(1)(A). Whether there is a
    ‘current and ongoing’ constitutional violation
    sufficient to avoid termination of the current
    injunction is a matter to be considered upon
    motion by either party in a termination
    proceeding, at least two years after the
    district court's initial award of relief.      18
    U.S.C. § 3626(b)(3).”


Thomas, 614 F.3d at 1319-20.


    This court is bound by the text of the PLRA and by

the Eleventh Circuit’s decisions interpreting that text.

Both are unambiguous.           The Eleventh Circuit squarely
                                   4
   Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 5 of 8




rejected the defendants’ reading of § 3626(a)(1)(A) in

Thomas v. Bryant.        Although the defendants in that case

recognized      that   the   ‘current     and    ongoing    violation’

requirement was in the section of the statute governing

termination proceedings,1 they argued “that the ‘current

and ongoing’ violation requirement should inform our

inquiry” under § 3626(a)(1)(A).            Id.

    But as the Eleventh Circuit explained, “the ‘current

and ongoing’ requirement is distinct from the standard

governing the initial entry of injunctive relief” under

§ 3626(a)(1)(A).             Id.    at    1320.          “The     PLRA’s

need-narrowness-intrusiveness            limitation      governs         the

initial entry of injunctive relief in prison litigation

cases.”   Id.    By contrast, “[w]hether there is a ‘current

and ongoing’ constitutional violation sufficient to avoid

termination of the current injunction is a matter to be




    1.    Defense counsel in this case seemed also to
acknowledge as much on the record during the pretrial
conference on September 9, 2020.
                           5
   Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 6 of 8




considered upon motion by either party in a termination

proceeding.”     Id.2

    Against this square holding of the Eleventh Circuit

and the plain language of § 3626(a)(1)(A), the defendants

have arrayed three cases in their pretrial brief and on

the record during the pretrial conference on September

9, 2020: Cason v. Seckinger, 231 F.3d 777 (11th Cir.

2000); United States v. Secretary, Florida Department of

Corrections, 778 F.3d 1223 (11th Cir. 2015); and Hoffer

v. Secretary, Florida Department of Corrections, No.

19-11921, 2020 WL 5105013 (11th Cir. Aug. 31, 2020). None

supports the defendants’ position.

    In    each    of    these    cases,     the    Eleventh       Circuit

considered     the     degree    of   particularity        with     which

findings under either § 3626(a)(1)(A) or § 3626(b)(3)




    2.   The court has recently been presented with a
motion   to   terminate   certain   provisions   of   the
stipulations. See generally Defs.’ Motion to Terminate
(doc. no. 2924). The court has not yet decided how to
proceed on that motion. This opinion refers only to the
standard governing the initial entry of PLRA findings for
the identified stipulations.
                            6
     Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 7 of 8




must be made.         Hoffer, 2020 WL 5105013, at *11 (“[T]he

particularity required by § 3626(a)(1)(A) is the same as

that required by § 3626(b)(3).”); United States, 778 F.3d

at 1228 (“We see no reason why the term ‘finds’ in

§ 3626(a)(1) does not require the same particularity as

the term ‘findings’ in § 3626(b)(3).”); Cason, 231 F.3d

at 785 (“We read § 3626(b)(3) as requiring particularized

findings, on a provision-by-provision basis, that each

requirement imposed by the consent decrees satisfies the

need-narrowness-intrusiveness criteria, given the nature

of     the    current      and    ongoing      violation.”).               How

particularized the court’s findings must be under either

§ 3626(a)(1)(A) or § 3626(b)(3) is a different question

from what time period should be the reference point for

findings made under those two sections.                     None of the

decisions cited by the defendants addressed the question

whether § 3626(a)(1)(A) incorporates sub silentio the

‘current       and     ongoing       violation’       requirement          of

§ 3626(b)(3), and none contradicted the straightforward




                                     7
   Case 2:14-cv-00601-MHT-JTA Document 2954 Filed 09/14/20 Page 8 of 8




holding of the Eleventh Circuit in Thomas that it does

not.

       In effect, the defendants ask for an exception to

the governing statutory text because of the length of

time between the liability findings and remedial orders

in this case.      The court is not empowered to grant such

an exception against the contrary words of Congress and

the Eleventh Circuit.         By its plain terms and under the

interpretation of the Eleventh Circuit, § 3626(a)(1)(A)

contains no requirement that the court find a current and

ongoing violation of federal law.

       Accordingly,     it     is       ORDERED   that     the     above

understanding of 18 U.S.C. § 3626(a)(1)(A) shall govern

the upcoming hearings.

       DONE, this the 14th of September, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                    8
